                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:19-CV-397-FL


 DAVID PEARSON,                                  )
                                                 )
                       Plaintiff,                )
                                                 )
       v.                                        )                       ORDER
                                                 )
 C R BARD INCORPORATED, and                      )
 BARD PERIPHERAL VASCULAR                        )
 INCORPORATED,                                   )
                                                 )
                       Defendants.               )



       This matter comes before the court on defendants’ consent motion to stay discovery and

all pretrial deadlines (DE 11). Defendants represent that the parties are requesting the stay to

pursue settlement discussions.

       On September 10, 2019, this case was transferred from MDL proceedings in United States

District Court for the District of Arizona. The court directed the parties to comply with Local Civil

Rule 83.1 regarding representation by counsel. Plaintiff did not timely comply. On October 2,

2019, the court ordered plaintiff to cause his counsel to file notices of special appearance, and

cause local counsel to enter an appearance, not later than October 23, 2019. Once again, plaintiff’s

counsel failed to comply with the local rules governing special appearances.

       The court construes defendants’ consent motion in part as a request to stay the requirement

that plaintiff’s counsel associate local counsel pursuant to Local Civil Rule 83.1. For good cause

shown, the court grants defendants’ consent motion. Should this case proceed after April 1, 2020,

plaintiff’s representational issues will be the first matter addressed by the court.
       Based on the foregoing, defendants’ consent motion to stay (DE 11) is GRANTED.

Discovery and all pretrial deadlines are STAYED until April 1, 2020. On April 2, 2020, the parties

shall file dismissal documents or file joint status report advising the court what remains to be done

with respect to case-specific discovery.

       SO ORDERED, this the 31st day of October, 2019.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 2
